[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                       FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                ELEVENTH CIRCUIT
                                                   April 5, 2006
                      ________________________    THOMAS K. KAHN
                                                       CLERK
                             No. 05-14700
                         Non-Argument Calendar
                       ________________________

                    D. C. Docket No. 03-00248-CV-F-E

LUIS CANALES,

                                                           Plaintiff-Appellant,

                                  versus

VETERANS OF FOREIGN WARS OF
THE UNITED STATES,
DEPARTMENT OF ALABAMA, et al.,

                                                        Defendants-Appellees.


                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      _________________________

                              (April 5, 2006)

Before MARCUS, WILSON and FAY, Circuit Judges.

PER CURIAM:
      This is a review of the denial of a motion to set aside a final judgment,

construed as a motion filed under Fed.R.Civ.P. 60(b). After reviewing the record,

we find no abuse of discretion in the ruling of the district court.

      AFFIRMED.




                                           2